Citation Nr: 0938285	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected ankylosing spondylitis of the left knee, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected ankylosing spondylitis of the right elbow, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected ankylosis spondylitis of the right 
shoulder, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1974 to October 1977 and from September 1983 to 
March 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

Issue not on appeal

One issue previously on appeal, entitlement to service 
connection for arthritis of the feet, was granted by the RO 
in a November 2007 rating decision.  Since the claim was 
granted, the appeal as to that issue has become moot.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].


REMAND

In his July 2007 substantive appeal (VA Form 9), the Veteran 
requested a Travel Board hearing at the RO.  Such was 
scheduled in June 2009.  Over two weeks prior to his 
hearing, however, the Veteran called and requested that his 
hearing be rescheduled, as it conflicted with prior-
scheduled vacation plans.  See VA Form 119 dated in June 
2009.

The Board believes that such request constitutes good cause 
sufficient to allow the rescheduling of the hearing.  See 38 
C.F.R. § 20.704(c) (2009).  Remand of the case is therefore 
in order so that such rescheduling can be accomplished.

Therefore, this case is REMANDED for the following action:

Schedule the Veteran for a Travel 
Board hearing at the RO.  The 
Veteran should be notified of the 
date, time and place of such a 
hearing by letter mailed to his 
current address of record, with a 
copy to his representative.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


